—Order unanimously affirmed without costs. Memorandum: The petition, alleging that respondent committed acts that, if committed by an adult, would constitute the crime of sexual abuse in the first degree
*929(Penal Law § 130.65 [3]), together with the supporting depositions of the victim and his brother detailing the acts, complies with Family Court Act § 311.2 (3) (cf., Matter of Neftalí D., 85 NY2d 631, 634). The proof is legally sufficient to establish that respondent committed the acts for the purpose of his sexual gratification (see, People v Smithers, 255 AD2d 916, 917, lv denied 92 NY2d 1054; People v Beecher, 225 AD2d 943, 944-945; Matter of Olivia YY., 209 AD2d 892; People v Farren, 178 AD2d 913). (Appeal from Order of Chautauqua County Family Court, Hartley, J. — Juvenile Delinquency.) Present — Pigott, Jr., P. J., Wisner, Scudder and Lawton, JJ.